 

EXHIBIT 10.1

STATE OF TENNESSEE) COUNTY OF WILLIAMSON )

SEPARATION AGREEMENT AND GENERAL RELEASE

 

Employee Jeff McInnis, and his/her every attorney, agent, insurer,
representative, executor, administrator, and assign (hereinafter “Employee”) and
ADTRAN, Inc. (hereinafter “Employer”), on behalf of itself and its parents,
subsidiaries, and other corporate affiliates (including, but not limited to,
SmartRG Inc.), and its and their every agent, employee, officer, director,
shareholder, successor and assign (collectively, the “Employer Group”), enter
into this Separation Agreement and General Release (“Agreement”):

 

 

1.

Employee agrees to:

 

a.

Acknowledge that Employee’s employment with Employer as Senior Vice President,
Subscriber Solutions & Experience will end as of May 15, 2020 (the “Separation
Date”).

 

 

b.

Waive and release every known or unknown action, cause of action, suit, or
claim, accrued to date that Employee has or may have against Employer and/or the
Employer Group, whether under Title VII of the Civil Rights Act of 1964, as
amended, (42 U.S.C. § 2000e, et. seq.), the Civil Rights Act of 1866, as amended
(42 U.S.C. § 1981), the Americans with Disabilities Act, as amended (42 U.S.C.
§12101, et seq.), the Fair Labor Standards Act and Equal Pay Act (29 U.S.C. §
201, et seq.), the Rehabilitation Act (29 U.S.C. § 701, et. seq.), the Age
Discrimination in Employment Act, as amended, (29 U.S.C. § 621, et. seq.), the
Family and Medical Leave Act (29 U.S.C. § 3801, et. seq.), the Uniformed
Services Employment and Reemployment Rights Act (38 U.S.C. §4301, et seq.), the
Employee Retirement Income Security Act of 1974, as amended, the Genetic
Information Nondiscrimination Act of 2008 (42 U.S.C. § 2000ff, et seq.), Alabama
Age Discrimination in Employment Act (AADEA), Sections 25-5-11 and 25-5-11.1 of
the Alabama Code (retaliatory or constructive discharge and co-employee
liability claims), Section 13A-11-90 of the Alabama Code, the Clarke-Figures
Equal Pay Act under Section 25-1-30 of the Alabama Code, the Tennessee Human
Rights Act (THRA), the Tennessee Disability Act (TDA), and every federal, state,
and/or any local statutory or common law theory under which a suit or action can
be brought (and which can be legally waived or released), including claims for
wrongful termination, retaliation, breach of implied or express contract,
negligent or intentional infliction of emotional distress (outrage), negligent
hiring, negligent supervision, negligence, wantonness, invasion of privacy,
defamation, slander, libel, misrepresentation, civil conspiracy, assault,
battery, intentional interference with business or contractual relations,
conversion, and any and all other state or local laws that may apply to Employee
(and excluding only claims accruing in the future, claims for the current value
of vested employee benefits, and claims for the enforcement of this Agreement)
and accept no award nor payment nor relief of any kind therefor;

 

 

c.

Refrain from disparaging Employer’s products or services, or current and former
employees or employment practices to any third party, including, but not limited
to, Employer's customers;

 

 

 

 

--------------------------------------------------------------------------------

 

 

d.

Refrain from disclosing any confidential business information of Employer, its
affiliates, customers, or business associates; continue to abide by Employee's
obligations in the Employee Patent, Copyright and Proprietary Information
Agreement executed by Employee on December 16, 2018, and represent and
acknowledge to Employer that all confidential business information or
proprietary information in possession of Employee has been destroyed and/or
returned to Employer;

 

 

 

e.

Waive voluntarily all rights to reinstatement;

 

f.

Return to Employer upon the Separation Date set forth in Section 1(a) above: (a)
any information, documents, or papers (whether physical or electronically
stored) about Employer's policies, practices, trade secrets, member lists,
marketing, and non-public information; (b) any and all company property,
including, but not limited to, badges, identification cards, company credit
cards, cell phones, electronic devices, computers, computer disks, computer
programs, limited use software licenses, uniforms, or keys; and (c) any and all
other property of Employer in Employee's possession;

 

 

g.

Refrain from disclosing the fact this Agreement exists or the amount of this
Agreement and/or the payment to Employee described in Section 4 below to any
third person, apart from Employee's attorney, spouse, or tax advisor (who shall
be advised by Employee of the confidential nature of this Agreement), unless
otherwise required by law or expressly agreed to in writing by Employer;

 

 

h.

Understand that this Agreement and any payment made is not Employer’s admission
of liability; and that Employer asserts vigorously that Employer has done
nothing wrong or unlawful and that Employer has the legal right to make this
assertion;

 

 

i.

Be responsible for the taxes and claims of any entity, agency, attorney, or
other third party to the payment made by Employer to Employee under this
Agreement; and

 

 

j.

Acknowledge the proposition that the payment made by Employer under this
Agreement to Employee is an amount over and above that to which Employee
otherwise would be entitled to receive as a current or former employee of
Employer.

 

 

 

2.

Post Termination Obligations and Restrictive Covenants.

 

a.

Acknowledgment. Employee understands and acknowledges that by virtue of the
Employee's employment with the Employer Group, the Employee had access to and
knowledge of Confidential Information, was in a position of trust and confidence
with the Employer Group and benefitted from the Employer Group’s goodwill.
Employee understands and acknowledges that the Employer Group invested
significant time and expense in developing the Confidential Information and
goodwill. Employee further understands and acknowledges that the services
Employee provided to the Employer Group – including as a Senior Vice President
of Employer and former Chief Executive Officer of SmartRG Inc -- are unique
because in that level of upper management Employee had access to and direct
involvement in strategic, financial and proprietary information and discussions
of utmost importance to the Employer Group.

 

 

 



2

 

 



--------------------------------------------------------------------------------

 

Employee further understands and acknowledges that the restrictive covenants
below are necessary to protect the Employer Group’s legitimate business
interests in its Confidential Information and goodwill and in the Employee's
unique, special, or extraordinary services. The Employee further understands and
acknowledges that the Employer Group’s ability to reserve these for the
exclusive knowledge and use of the Employer Group is of great competitive
importance and commercial value to the Employer Group and that the Employer
Group would be irreparably harmed if the Employee violates the restrictive
covenants below.

 

b.

Confidential Information. Employee understands and acknowledges that during the
course of employment with the Employer Group, the Employee has had access to and
learned about confidential, secret, and proprietary documents, materials, and
other information, in tangible and intangible form, of and relating to the
Employer Group and its businesses and existing and prospective customers,
suppliers, investors, and other associated third parties (“Confidential
Information”). Employee further understands and acknowledges that this
Confidential Information and the Employer’s ability to reserve it for the
exclusive knowledge and use of the Employer Group is of great competitive
importance and commercial value to the Employer, and that improper use or
disclosure of the Confidential Information by the Employee may cause the
Employer to incur financial costs, loss of business advantage, liability under
confidentiality agreements with third parties, civil damages, and criminal
penalties.

 

 

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic, or any other form or medium, relating directly or
indirectly to: business processes, practices, methods, policies, plans,
publications, documents, research, operations, services, strategies, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, device configurations, embedded data, compilations,
metadata, algorithms, technologies, manuals, data sheets, records, articles,
systems, material, sources of material, supplier information, vendor
information, financial information, accounting information, accounting records,
legal information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, product plans, designs, styles, models, ideas,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, prospective customer information, customer lists,
prospective customer lists, client information, client lists, manufacturing
information, factory lists, OEM and ODM lists, distributor lists, and buyer
lists of the Employer Group or its businesses or of any other person or entity
that has entrusted information to the Employer in confidence.

 

Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified or treated as confidential or proprietary, or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used.

 

 



3

 

 



--------------------------------------------------------------------------------

 

Employee understands and agrees that Confidential Information developed by the
Employee in the course of the Employee’s employment by the Employer Group is
subject to the terms and conditions of this Agreement as if the Employer
furnished the same Confidential Information to the Employee in the first
instance. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to the
Employee, provided that the disclosure is through no direct or indirect fault of
the Employee or person(s) acting on the Employee's behalf.

 

 

c.

Disclosure and Use Restrictions.

 

 

(i)

Employee Covenants. Employee agrees and covenants:

 

 

(1)

to treat all Confidential Information as strictly confidential;

 

(2)not to directly or indirectly disclose, publish, communicate, or make
available Confidential Information, or allow it to be disclosed, published,
communicated, or made available, in whole or part, to any entity or person
whatsoever  (including other employees of the Employer Group) not having a need
to know and authority to know and use the Confidential Information in connection
with the business of the Employer Group and, in any event, not to anyone outside
of the direct employ of the Employer Group except as required in the performance
of any of the Employee’s remaining authorized employment duties to the Employer;
and

 

(3)not to access or use any Confidential Information, and not to copy any
documents, records, files, media, or other resources containing any Confidential
Information, or remove any such documents, records, files, media, or other
resources from the premises or control of the Employer Group, except as allowed
by applicable law, as required in the performance of any of the Employee’s
remaining authorized employment duties to the Employer, or with the prior
written consent of an authorized officer acting on behalf of the Employer Group
(and then, such disclosure shall be made only within the limits and to the
extent of such law, duties, or consent).

 

Employee understands and acknowledges that the Employee's obligations under this
Agreement regarding any particular Confidential Information begin immediately
and shall continue during and after the Employee’s employment by the Employer
until the Confidential Information has become public knowledge other than as a
result of the Employee's breach of this Agreement or a breach by those acting in
concert with the Employee or on the Employee's behalf.

 

(ii)Permitted Disclosures. Nothing in Section 1(c), Section 1(d), Section 2(c),
or otherwise stated in this Agreement, shall be construed to prevent disclosure
of confidential information as may be required by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. The Employee
shall promptly provide written notice of any such order to an authorized officer
of the Employer. Nothing in this Agreement prohibits or restricts the Employee
(or the Employee's attorney) from communicating directly with, responding to an
inquiry from, or

 

 



4

 

 



--------------------------------------------------------------------------------

 

providing testimony before the Securities and Exchange Commission (SEC), the
Financial Industry Regulatory Authority (FINRA), any other self-regulatory
organization, the National Labor Relations Board (NLRB), or any other federal or
state regulatory authority regarding this Agreement or its underlying facts or
circumstances or a possible securities law violation.

 

(iii)Notice of Immunity Under the Defend Trade Secrets Act of 2016.
Notwithstanding any other provision of this Agreement:

 

(1)The Employee will not be held criminally or civilly liable under any federal
or state trade secret law for any disclosure of a trade secret that is made: (1)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or

 

(2)

in a complaint or other document that is filed under seal in a lawsuit or other
proceeding.

 

(2) If the Employee files a lawsuit for retaliation  by  the  Employer for
reporting a suspected violation of law, the Employee may disclose the Employer's
trade secrets to the Employee's attorney and use the trade secret information in
the court proceeding if the Employee: (1) files any document containing the
trade secret under seal; and

(2) does not disclose the trade secret, except pursuant to court order.

 

d.

Non-Competition. Because of the Employer Group's legitimate business interest as
described in this Agreement and the good and valuable consideration offered to
the Employee, for the remainder of the Employee’s employment with the Employer
Group and for a term of twelve (12) months, to run consecutively, beginning on
the Separation Date, the Employee agrees and covenants not to engage in any
Competitive Activity within the telecommunications and broadband access
industry.

 

 

For purposes of this non-compete clause, “Competitive Activity” means to,
directly or indirectly, in whole or in part, engage in, provide services to, or
otherwise participate in, whether as an employee, employer, owner, operator,
manager, advisor, consultant, agent, partner, director, stockholder, officer,
volunteer, intern, or any other similar capacity, any entity engaged in a
business that is competitive with the business of the Employer Group, including,
but not limited to, any business or company that provides products, software,
and/or services to internet services providers which support high speed data and
in-home wireless broadband services. Without limiting the foregoing, Competitive
Activity also includes activity that may require or inevitably require the
Employee’s disclosure of trade secrets, proprietary information, or Confidential
Information.

 

Nothing in this Agreement prohibits the Employee from purchasing or owning less
than five percent (5%) of the publicly traded securities of any corporation,
provided that the Employee’s ownership represents a passive investment and that
the Employee is not a  controlling person of, or a member of a group that
controls, the corporation.

 

e.

Non-Solicitation of Customers. Employee understands and acknowledges that the
Employer has expended and continues to expend significant time and expense in
developing customer relationships, customer information, and goodwill, and that
because of the Employee’s experience with and relationship to the Employer
Group, the Employee has had

 

 

 



5

 

 



--------------------------------------------------------------------------------

 

access to and learned about much or all of the Employer Group’s customer
information (“Customer Information”). Customer Information includes, but is not
limited to, names, phone numbers, addresses, email addresses, order history,
order preferences, chain of command, pricing information, and other information
identifying facts and circumstances specific to the customer and relevant to the
Employer Group’s sales of products, software, and services.

 

f.

Non-Solicitation of Employees. Employee further agrees that, for the remainder
of the Employee’s employment with the Employer Group and for a term of twelve

 

(12) months, to run consecutively, beginning on the Separation Date, Employee
will not employ or attempt to employ in competition with ADTRAN any of ADTRAN’s
current or former employees who work or have worked in the area in which
Employee has been significantly engaged on behalf of ADTRAN during Employee’s
employment. The Employee understands and acknowledges that loss of any of these
customer relationships or goodwill will cause significant and irreparable harm
to the Employer Group.

 

Employee agrees and covenants for the remainder of the Employee's employment
with the Employer Group and for a term of twelve (12) months, to run
consecutively, beginning on the Separation Date, not to directly or indirectly
solicit or attempt to solicit, contact (including but not limited to
communications using email, regular mail, express mail, telephone, fax, instant
message, social media, or any other oral, written, or electronic transmission),
attempt to contact, or meet with the Employer Group’s current or prospective
customers for the purpose of offering or accepting goods or services similar to
or competitive with those offered by the Employer Group.

 

The restrictions in this Section 2(f) shall only apply to: (i) customers or
prospective customers the Employee contacted in any way during the twenty-four
months before the Separation Date; (ii)customers about whom the Employee has
trade secret or Confidential Information; (iii) customers about whom the
Employee has information that is not available publicly; or (iv) customers who
became customers during the Employees employment with the Employer Group.

 

g.

Remedies. In the event of a breach or threatened breach by the Employee of any
of the provisions of this Agreement, the Employee hereby consents and agrees
that the Employer shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security.

 

 

3.Cooperation. The parties agree that certain matters in which Employee has been
involved during Employee’s employment may need the Employee’s cooperation with
the Employer in the future. Accordingly, for a period of twelve (12) months
after the Separation Date, to the extent reasonably requested by Employer, the
Employee shall cooperate with the Employer regarding matters arising out of or
related to the Employee’s service to the Employer, provided that the Employer
shall make reasonable efforts to minimize disruption of the Employee’s other
activities. The Employer shall reimburse the Employee for reasonable expenses
incurred in connection with this cooperation and, to the extent that the
Employee is

 

 



6

 

 



--------------------------------------------------------------------------------

 

required to spend substantial time on such matters, the Employer shall
compensate the Employee at an hourly rate based on the Employee’s base salary on
the Separation Date.

 

4.As consideration for the Employee’s execution of, non-revocation of, and
compliance with this Agreement, including the waiver and release of claims in
Section 1(b) and other post-termination obligations in Section 2, Employer
agrees that on the next regularly- scheduled payroll date after this Agreement's
Effective Date or within a reasonable time thereafter, Employer will pay the
Employee the lump sum gross amount before taxes of Two Hundred Fourteen Thousand
Five Hundred and No/100 Dollars ($214,500.00), which is equivalent of (i) six
(6) months’ pay ($155,000.00), plus (ii) an agreed-upon prorated portion of
Employee’s personal bonus pay related to his participation to-date in the ADTRAN
Variable Incentive Cash Compensation (VICC) Program for 2020 ($59,500.00), less
any applicable state and federal withholding deductions. As used in this
Agreement, “Effective Date” shall mean the eighth (8th) day following the
execution of this Agreement by the last executing party.

 

In addition, upon execution of this Agreement by Employee, Employer will pay the
Employee a lump sum payment in an amount equivalent to current coverage premiums
for six

(6)months, which is the net amount of $2,373.00 and will be treated as a
reimbursement for premium payments.

 

Employee shall be entitled to pay for any accrued but unused vacation days up to
the Separation Date. Such accrued vacation payment shall be made to Employee
with the payment set forth above, less any applicable tax withholdings. Employee
shall not be entitled to any additional pay for unused sick days or holidays.

 

Employee shall be entitled to all stock options and restricted stock units
issued to Employee by ADTRAN and in which Employee is currently vested under any
applicable ADTRAN Stock Incentive Plan. Employee may be entitled to exercise
such stock options in accordance with the terms of any such plan, as applicable.
All unvested stock options or restricted stock units will be forfeited in
accordance with the terms of the applicable plan.

 

Except as otherwise stated in this Agreement, Employee shall cease to
participate in all employee benefits, plans, policies and practices provided by
Employer as of the Separation Date.

 

Employee agrees to direct all requests for references to the Employer’s Vice
President of Human Resources. In response to such a request, Employer agrees to
provide a neutral reference consisting of dates of employment and position held.
Employer also agrees, if requested by Employee, to pay a reasonable amount for
outplacement services through Warren Averett for three (3) months following the
Effective Date of this Agreement.

 

3.Employee understands that Employee has previously received all FMLA leave due,
all overtime due, all other payment due of every kind, and every other
obligation that Employer otherwise would have to Employee, and that Employer
discharges its final monetary obligation once Employee has received the payment
due under Section 4, next above.

 

4.Employer and Employee agree that (a) the law applicable in Alabama governs
this Agreement without regard to any conflicts of laws principles that that
would require the laws of

 

 



7

 

 



--------------------------------------------------------------------------------

 

any other jurisdiction to apply; (b) that any action or proceeding by either of
the parties to enforce this Agreement shall be brought only in the state or
federal courts of competent jurisdiction located in Madison County, Alabama; (c)
that all negotiations and representations  are merged into this Agreement; (d)
that neither Employer nor Employee has assigned any claim covered under this
Agreement; (e) that any change to this Agreement must be made by writing signed
by both parties; (f) that if any term or provision of this Agreement is ever
found to be unenforceable, the remainder of this Agreement shall remain in full
force and effect; and (g) that, if Employee breaches this Agreement, Employee
will be responsible for all costs and expenses (including, reasonable attorneys’
fees) that Employer incurs in the course of enforcing this Agreement.

 

6.Employee has had a reasonable amount of time of at least twenty-one (21) days
to review this Agreement with an attorney of Employee’s choice to decide whether
to sign it, has read it carefully, understands that this Agreement waives known
and unknown claims and rights, including but not limited to, claims under the
Age Discrimination in Employment Act, and has seven (7) days after signing it to
change Employee’s mind by submitting revocation in writing to Erin Kirkland,
ADTRAN, Inc., 901 Explorer Boulevard NW, Huntsville, Alabama 35806.

 

7.KNOWING AND VOLUNTARY RELEASE: EMPLOYEE SPECIFICALLY AGREES AND ACKNOWLEDGES
THAT:

 

 

a.

EMPLOYEE HAS READ THIS AGREEMENT IN ITS ENTIRETY AND UNDERSTANDS ALL OF ITS
TERMS;

 

 

 

b.

BY THIS AGREEMENT, EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT;

 

 

 

c.

EMPLOYEE KNOWINGLY, FREELY, AND VOLUNTARILY ASSENTS TO ALL OF THIS AGREEMENT’S
TERMS AND CONDITIONS INCLUDING, WITHOUT LIMITATION, THE WAIVER, RELEASE, AND
COVENANTS;

 

 

 

d.

EMPLOYEE IS SIGNING THIS AGREEMENT, INCLUDING THE WAIVER AND RELEASE, IN
EXCHANGE FOR GOOD AND VALUABLE CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO
WHICH THE EMPLOYEE IS OTHERWISE ENTITLED;

 

 

 

e.

EMPLOYEE IS NOT WAIVING OR RELEASING RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE
EMPLOYEE SIGNS THIS AGREEMENT; AND

 

 

 

f.

EMPLOYEE UNDERSTANDS THAT THE WAIVER AND RELEASE IN THIS AGREEMENT IS BEING
REQUESTED IN CONNECTION WITH THE EMPLOYEE’S SEPARATION OF EMPLOYMENT FROM THE
EMPLOYER.

 

 

[Signature Pages follow.]

 

 



8

 

 



--------------------------------------------------------------------------------

 

[Employee’s Signature Page to Separation Agreement and General Release]

 

IN WITNESS WHEREOF, Employee has executed this Agreement as of the date set
forth below.

 

 

 

/s/ Jeff McInnis

Jeff McInnis

 

Date: 5/6/2020

 

 

 

 

 

STATE OF TENNESSEE) COUNTY OF WILLIAMSON )

I, DEEPAK BANSAL, a Notary Public in and for said County in said State, hereby
certify that Jeff McInnis, whose name is signed to the foregoing SEPARATION
AGREEMENT AND GENERAL RELEASE, and who is known to me, acknowledged before me on
this day that, being informed of the contents of such instrument, he executed
the same voluntarily on the day the same bears date.

 

Given under my hand and seal, this 6th day of May, 2020.

 

/s/ DEEPAK BANSAL

NOTARY PUBLIC

 

My Commission Expires: [SEAL]

 

 



9

 

 



--------------------------------------------------------------------------------

 

[Employer’s Signature Page to Separation Agreement and General Release]

 

IN WITNESS WHEREOF, Employer has executed this Agreement as of the date set
forth below.

 

 

Employer ADTRAN, Inc.

 

 

By:/s/ Joia Thompson

Name: Joia Thompson

Its: Vice President of Human Resources Date: 5/11/2020

 

 

 

STATE OF ALABAMA) COUNTY OF MADISON)

I, ASHLEY JACKSON, a Notary Public in and for said County in said State, hereby
certify that Joia Thompson, whose name as Vice President of Human Resources of
ADTRAN, Inc., a Delaware corporation, is signed to the foregoing SEPARATION
AGREEMENT AND GENERAL RELEASE, and who is known to me, acknowledged before me on
this day that, being informed of the contents of such instrument, she, as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation.

 

Given under my hand and seal, this 11th day of May, 2020.

 

/s/ Ashley Jackson



NOTARY PUBLIC

 

My Commission Expires: 4/23/2023

 

 

 

[SEAL]

 

 

 